               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA
Plaintiff                                  CRIMINAL 19-0504CCC
vs
JOSE LUIS LANTIGUA, a/k/a José
Matos, a/k/a José Navarro Pizarro
Defendant


                                  ORDER

     Having considered the Report and Recommendation filed on October 31,
2019 (d.e. 22) on a Rule 11 proceeding of defendant José Luis Lantigua before
U.S. Magistrate-Judge Silvia Carreño Coll on October 30, 2019, to which no
objection has been filed, the same is APPROVED. Accordingly, the plea of
guilty of defendant is accepted. The Court FINDS that his plea was voluntary
and intelligently entered with awareness of his rights and the consequences of
pleading guilty and contains all elements of the offense charged in the
indictment.
     This case was referred to the U.S. Probation Office for preparation of a
Presentence Investigation Report since October 30, 2019. The sentencing
hearing is set for JANUARY 28, 2020 at 1:30 PM.
     The U.S. Probation Officer is reminded that, should any objections be
raised by defendant to the PreSentence Report, the Addendum to said
PreSentence Report must specifically identify any unresolved objections, the
grounds for the objections, and the U.S. Probation Officer’s comments on
them, as required by Fed. R. Crim. P. 32(g). The party that raised the
CRIMINAL 19-0504CCC                     2

unresolved objections shall, within twenty-four (24) hours after the
Addendum is disclosed, state in writing whether it will insist that the unresolved
objections be ruled upon by the Court. Failure to do so will be deemed by the
Court as a withdrawal of the unresolved objections.
      SO ORDERED.
      At San Juan, Puerto Rico, on November 18, 2019.



                                     S/CARMEN CONSUELO CEREZO
                                     United States District Judge
